Title: From John Adams to John Quincy Adams, 27 September 1819
From: Adams, John
To: Adams, John Quincy


				
					
					September 27th, 1819
				
				I John Adams of Quincy, in the County of Norfolk Esquire, do hereby give to my Son John Quincy Adams, of Boston, in the County of Suffolk Esquire, all my Manuscript Letter Books, and Account-Books, Letters, Journals, and Manuscript papers; together with the trunks in which they are contained; also a Bureau, with three large Drawers, two small Drawers, and two glass folding Doors, standing near the foot of my bed, at the North-side of my bed-chamber; and an Escritoire, having a writing Desk, with two folding doors beneath, and a drawer over it; of checkered wood; standing on the other side of the chamber, next to the South-easterly window; with all the papers contained, or hereafter to be contained in them—Also a Silver Tankard, which I purchased of the Executor of the late Norton Quincy Esquire, and which formerly belonged to Coll. John Quincy; Great-Grandfather of the said John Quincy Adams—Also, all my Family Pictures.Witness my hand and Seal, at Quincy the twenty-seventh Day of September in the year of our Lord one thousand eight hundred and nineteen.
				
					John Adams
				
				
					Signed, Sealed and delivered in presence of us.
				Jno. DavisThomas GreenleafGeo. W. Beale
			